UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 11, 2005
                                August 1, 2005

                                      Before

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge

                 Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-1428

UNITED STATES OF AMERICA,                    Appeal from the United States District
              Plaintiff-Appellee,            Court for the Western District of
                                             Wisconsin
      v.
                                             No. 03-CR-106-S-01
DARRELL G. HEDGES,
            Defendant-Appellant.             John C. Shabaz,
                                             Judge.

                                    ORDER

       After the Supreme Court instructed that the sentencing guidelines are to be
applied only in advisory fashion, United States v. Booker, 125 S. Ct. 738 (2005), we
ordered a limited remand to determine whether the district court would have
sentenced Hedges differently had it known that it was not bound by the guidelines.
See United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). The district judge
replied that he would have imposed an identical sentence even under advisory
guidelines. We invited the parties to file arguments concerning the reasonableness
of the sentences. The government responded within the seven-day deadline but
Hedges did not. We now affirm the sentence.

      We recently held that a sentence within the properly calculated guideline
range is presumptively reasonable. United States v. Mykytiuk, No. 04-1196, 2005
WL 1592956, at *1 (7th Cir. July 7, 2005). An appellant can rebut the presumption
No. 04-1428                                                                    Page 2

by demonstrating that his sentence is unreasonable when measured against the
factors set forth in § 3553(a). Id. at *2. Here, Hedges received a 188-month
sentence, at the top of the range of 151 to 188 months.

       Hedges made no argument as to why his sentence might be unreasonable,
and he has therefore failed to rebut the presumption of reasonableness. The
district court gave due consideration to the factors set forth in 18 U.S.C. § 3553(a),
such as Hedges’s past military service and his chemical dependency, and found that
the sentence imposed was appropriate in light of the interests in holding Hedges
accountable for the severity of his crime and deterring him from further criminal
conduct. Accordingly, we AFFIRM the judgment of the district court.